Citation Nr: 1203996	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-34 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a disorder manifested by difficulty sleeping.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for dysplasia.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an initial compensable evaluation for service-connected restless leg syndrome (RLS).

7.  Entitlement to an initial compensable evaluation for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1984 to February 1985, from October 1987 to April 1988, and from May 1988 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) regional office in St. Louis, Missouri (RO).  This rating decision granted service connection for RLS and sinusitis and denied service connection for multiple disorders, including a disorder manifested by difficulty sleeping, a right shoulder disorder, tinnitus, dysplasia, and headaches.

According to an August 4, 2009 letter, the Veteran wished to withdraw her request for a travel board hearing, which had been scheduled for August 31, 2009.

For reasons discussed hereinbelow, the issues of entitlement to service connection for a right shoulder disorder, dysplasia, and headaches are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate her claims for service connection for a disability manifested by difficulty sleeping and for tinnitus, as well as her claims for initial compensable evaluations for service-connected RLS and sinusitis; and she has otherwise been assisted in the development of her claims.

2.  The Veteran's statements that she has a disorder manifested by difficulty sleeping and has tinnitus due to service are not competent.

3.  The findings on VA evaluation in June 2007 are competent, credible, and highly probative.

4.  The Veteran does not have a disorder manifested by difficulty sleeping due to service.

5.  The Veteran does not have tinnitus due to service.

6.  There was no neurological symptomatology of the legs on VA examination in June 2007.

7.  There is no evidence of recent incapacitating or non-incapacitating episodes of sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a disorder manifested by difficulty sleeping have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2011).

2.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2011).

3.  The criteria for the assignment of an initial compensable evaluation for service-connected RLS are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2011).

4.  The criteria for the assignment of an initial compensable evaluation for service-connected sinusitis are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6514 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in February 2007, prior to adjudication, which informed her of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for RLS and sinusitis by rating decision in July 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Consequently, notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the February 2007 letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  
The Veteran was informed in the February 2007 letter as to disability ratings and effective dates if her claims were granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examinations were conducted in June and July 2007.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Service Connection Claims

The Veteran seeks service connection for a disorder manifested by difficulty sleeping and for tinnitus.  She has contended that these problems are related to service.  Because the evidence does not show either a disorder manifested by difficulty sleeping or tinnitus due to service, the preponderance of the evidence is against the claims and the appeals will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Disorder manifested by difficulty sleeping

The Veteran's service treatment records reveal that she was referred for evaluation for complaints of insomnia in March 2006; the assessment was stress "rxn," inability to sleep comfortably.  

On VA general evaluation in June 2007, the Veteran complained of difficulty sleeping, for which she was taking melatonin; she did not have a history of sleep apnea.  She averaged 8-9 hours of sleep a night.  She noted that, if she took melatonin 20 minutes prior to sleep, she did "pretty well."  There was no daytime somnolence.  The examiner's assessments included intermittent insomnia, improved with melatonin.

Although the Veteran has complained of difficulty sleeping that began in service, no objective disability, such as sleep apnea, has been diagnosed.  Moreover, the Veteran noted on VA evaluation in June 2007 that she got 8-9 hours sleep a night and that she did "pretty well" when she took melatonin.  There is no competent medical evidence on file linking a disorder manifested by difficulty sleeping to service.  Consequently, service connection for a disorder manifested by difficulty sleeping is denied.

While the Veteran is competent to report her sleep problems, she is not competent to opine that she has a disorder manifested by difficulty sleeping that is causally related to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Tinnitus

The Veteran's service treatment records do not contain any complaints or findings of hearing loss or tinnitus.  

When examined by VA in July 2007, which included review of the claims files, the Veteran complained of periodic tinnitus but was not sure of the date of onset.  Audiological evaluation did not reveal defective hearing.  The examiner noted that the Veteran's report of tinnitus was not consistent with a history of noise exposure and concluded that the Veteran's tinnitus was not caused by or the result of service.

The Board has considered the Veteran's written statements on file in support of her service connection claim.  The Veteran is competent to report her complaints of tinnitus.  However, because there is no notation of tinnitus in service, because the Veteran does not know when her tinnitus began, and because a nexus opinion, which is based on a review of the claims files and examination of the Veteran, is against the claim, the Board finds that the Veteran's contentions to not be credible because the objective evidence of record does not substantiate her allegations.  Consequently, the preponderance of the evidence is against the claim, and the claim for service connection for tinnitus is denied.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

The Veteran was granted service connection for RLS and for sinusitis by rating decision in July 2007, which assigned a noncompensable rating for each disorder effective December 1, 2006.  

The Veteran contends that her RLS and sinusitis are more severely disabling than is reflected by the currently assigned rating.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence does not warrant a compensable rating for either disorder, and the claims will be denied.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  


Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  


RLS

The Veteran was granted service connection for RLS by rating decision in July 2007, which assigned a noncompensable evaluation effective December 1, 2006.  

Under Diagnostic Code 8521, which concerns paralysis of the external popliteal (common peroneal) nerve, mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating.  Complete paralysis; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent disability rating.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Diagnostic Codes 8621 and 8721 are rated on the same basis, with 8621 involving neuritis and 8721 involving neuralgia of the nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721 (2011).

When examined by VA in June 2007, the Veteran noted a history of RLS that involved twitching in the lower legs.  The condition could occur as frequently as 
4-5 nights a week.  She was taking Sinemet on an as needed basis for RLS, which stopped it completely.  The pertinent diagnosis was RLS, improved with Sinemet.

The above evidence shows symptomatology that does not more nearly approximate the criteria for a compensable evaluation, in that there is no evidence of incomplete paralysis, neuritis, or neuralgia of the lower legs, as the Veteran's RLS is controlled by medication.

The Veteran is competent to report her RLS symptoms.  Her complaints are credible.  The Veteran's complaints have been considered in the above noted decision; however, the June 2007 evaluation for VA purposes does not shown the severity required for a compensable rating, as discussed above.  


Sinusitis

The Veteran was granted service connection for sinusitis by rating decision in July 2007, which assigned a noncompensable evaluation effective December 1, 2006.  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Under Diagnostic Code 6514, a noncompensable rating is assigned when a Veteran has sinusitis detected by X-ray only.  A 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

When examined by VA in June 2007, the Veteran noted that her most recent sinus infection was two years earlier.  She got occasional headaches in the frontal sinus region.  She complained of persistent sinus drainage.  It was reported that there was no facial swelling, pain, fever, or purulent drainage.  She used Flonase nasal spray every day.  X-rays of the paranasal sinuses did not show sinusitis.

The above evidence shows symptomatology that does not more nearly approximate the criteria for a compensable evaluation, in that there is no evidence of recent episodes of sinusitis, either incapacitating or non-incapacitating.

The Veteran is competent to report her sinus symptoms.  Her complaints are credible.  The Veteran's complaints have been considered in the above noted decision; however, the June 2007 evaluation for VA purposes does not shown the severity required for a compensable rating.  


Additional Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the 
service-connected RLS and sinusitis, but the medical evidence reflects that those manifestations are not present in this case, as discussed hereinabove.

The Veteran's RLS was improved with medication and she has not had a sinus infection in two years.  Consequently, the medical evidence does not show that her service-connected disabilities would markedly interference with employment.  Further, there is no evidence that the Veteran has been hospitalized due to either her RLS or sinusitis.  Accordingly, the RO's decision not to submit this case for extraschedular consideration was correct.


ORDER

Service connection for a disorder manifested by difficulty sleeping is denied.

Service connection for tinnitus is denied.

An initial compensable evaluation for service-connected RLS is denied.

An initial compensable evaluation for service-connected sinusitis is denied.


REMAND

The Veteran's service treatment records reveal that she complained in service of right shoulder pain, and muscle spasm was diagnosed.  When examined by VA in June 2007, intermittent right shoulder pain was diagnosed and X-rays showed narrowing of the acromioclavicular joint.  However, it is unclear from the evidence whether the Veteran has a current disability due to service, to include degenerative disease.  

Dysplasia was diagnosed in service, including in July 2006.  Although the diagnosis on VA evaluation in June 2007 was history of abnormal PAP smears with LEEP procedure times two and benign pathology, no gynecological examination was performed.  Consequently, it is unclear whether the Veteran currently has dysplasia due to service.

The Veteran complained of headaches on several occasions in service.  She reported on VA evaluation in June 2007 that she had three types of headaches, and the pertinent diagnosis was headache, mild, intermittent, non-migraine type, may be consistent with sinus or stress-type headache.  It is unclear from the evidence whether the Veteran has a current headache disability related to service that is separate from her service-connected symptomatology due to sinusitis or temporomandibular joint (TMJ).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for a right shoulder disability, dysplasia, or headaches since July 2007, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any right shoulder disability.  The claims folder will be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, to include X-rays if deemed warranted, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any right shoulder disability found is causally related to service, to include degenerative disease.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO will arrange for examination of the Veteran by an appropriate health care provider to determine if the Veteran has dysplasia and, if so, its etiology.  The claims folder will be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, to include a PAP smear, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any dysplasia found is causally related to service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO will also arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any headache disorder.  The claims folder will be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any headache disorder found is causally related to service or to service-connected disability, to include whether the headaches are a separate disorder or are part of the symptomatology of either the Veteran's service-connected sinusitis or TMJ.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  The AMC/RO will notify the Veteran that it is her responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for a right shoulder disorder, for dysplasia, and for headaches.  If any of the benefits sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of these claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


